                  Case 5:21-cv-04441-NC Document 1 Filed 06/09/21 Page 1 of 8




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    Tom E. Wheeler (SBN 308789)
 3    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      21550 Oxnard St., Suite 780
 4    Woodland Hills, CA 91367
 5    Phone: 323-306-4234
      Fax: 866-633-0228
 6
      tfriedman@ toddflaw.com
 7    abacon@ toddflaw.com
 8    twheeler@toddflaw.com
      Attorneys for Plaintiff
 9
                           UNITED STATES DISTRICT COURT
10
                         NORTHERN DISTRICT OF CALIFORNIA
11
     LOUIS FLOYD, individually and on           )     Case No.
12
     behalf of all others similarly situated,   )
13                                              )     CLASS ACTION
14   Plaintiff,                                 )
                                                )     COMPLAINT FOR VIOLATIONS
15          vs.                                 )     OF:
16                                              )
     ELITE 1 FINANCIAL SERVICES                 )        1.      NEGLIGENT VIOLATIONS
17                                                               OF THE TELEPHONE
     LLC, and DOES 1 through 10,                )                CONSUMER PROTECTION
18   inclusive, and each of them,               )                ACT [47 U.S.C. §227(b)]
                                                )        2.      WILLFUL VIOLATIONS
19                                                               OF THE TELEPHONE
     Defendant.                                 )                CONSUMER PROTECTION
20                                              )                ACT [47 U.S.C. §227(b)]
21                                              )
                                                )     DEMAND FOR JURY TRIAL
22
            Plaintiff LOUIS FLOYD (“Plaintiff”), individually and on behalf of all
23
     others similarly situated, alleges the following upon information and belief based
24
     upon personal knowledge:
25
                                   NATURE OF THE CASE
26
            1.       Plaintiff brings this action individually and on behalf of all others
27
     similarly situated seeking damages and any other available legal or equitable
28



                                   CLASS ACTION COMPLAINT
                                                -1-
                Case 5:21-cv-04441-NC Document 1 Filed 06/09/21 Page 2 of 8




 1   remedies resulting from the illegal actions of ELITE 1 FINANCIAL SERVICES
 2   LLC (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff
 3   on Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 4   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, thereby invading
 5   Plaintiff’s privacy and causing her to incur unnecessary and unwanted expenses.
 6                               JURISDICTION & VENUE
 7         2.       Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 8   a resident of California, seeks relief on behalf of a Class, which will result in at
 9   least one class member belonging to a different state than that of Defendant, a
10   Limited Liability Company formed in and operating out of the state of Georgia.
11   Plaintiff also seeks up to $1,500.00 in damages for each call in violation of the
12   TCPA, which, when aggregated among a proposed class in the thousands, exceeds
13   the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
14   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
15   (“CAFA”) are present, and this Court has jurisdiction.
16         3.       Venue is proper in the United States District Court for the Northern
17   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
18   business within the State of California and Plaintiff resides within the County of
19   Santa Clara.
20                                         PARTIES
21         4.       Plaintiff, LOUIS FLOYD (“Plaintiff”), is a natural person residing in
22   California, and is a “person” as defined by 47 U.S.C. § 153 (39).
23         5.       Defendant, ELITE 1 FINANICAL SERVICES LLC (“Defendant”), is
24   lender for businesses, and is a “person” as defined by 47 U.S.C. § 153 (39).
25         6.       The above named Defendant, and its subsidiaries and agents, are
26   collectively referred to as “Defendants.” The true names and capacities of the
27   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
28   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious


                                  CLASS ACTION COMPLAINT
                                               -2-
                Case 5:21-cv-04441-NC Document 1 Filed 06/09/21 Page 3 of 8




 1   names. Each of the Defendants designated herein as a DOE is legally responsible
 2   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 3   Complaint to reflect the true names and capacities of the DOE Defendants when
 4   such identities become known.
 5         7.      Plaintiff is informed and believes that at all relevant times, each and
 6   every Defendant was acting as an agent and/or employee of each of the other
 7   Defendants and was acting within the course and scope of said agency and/or
 8   employment with the full knowledge and consent of each of the other Defendants.
 9   Plaintiff is informed and believes that each of the acts and/or omissions complained
10   of herein was made known to, and ratified by, each of the other Defendants.
11                              FACTUAL ALLEGATIONS
12         8.      Beginning in or around March 20, 2020, Defendant contacted Plaintiff
13   on Plaintiff’s cellular telephone number ending in -5654, in an attempt to solicit
14   Plaintiff to purchase Defendant’s services.
15         9.      Defendant used an “automatic telephone dialing system” as defined
16   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
17         10.     Defendant contacted or attempted to contact Plaintiff from a telephone
18   number confirmed to belong to Defendant, 347-290-1237.
19         11.     Defendant’s call constituted a call that was not for emergency
20   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
21         12.     Defendant’s call was placed to a telephone number assigned to a
22   cellular telephone service for which Plaintiff incurs a charge for incoming calls
23   pursuant to 47 U.S.C. § 227(b)(1).
24         13.     During all relevant times, Defendant did not possess Plaintiff’s “prior
25   express consent” to receive calls using an automatic telephone dialing system or an
26   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
27   227(b)(1)(A).
28         14.     Defendant’s call to plaintiff constituted solicitation calls pursuant to


                                  CLASS ACTION COMPLAINT
                                               -3-
                 Case 5:21-cv-04441-NC Document 1 Filed 06/09/21 Page 4 of 8




 1   47 C.F.R. § 64.1200(c)(2) as they were attempts to promote or sell Defendant’s
 2   services.
 3         15.      Upon information and belief, and based on Plaintiff’s experiences of
 4   being called by Defendant despite having no prior relation to Plaintiff whatsoever,
 5   and at all relevant times, Defendant failed to establish and implement reasonable
 6   practices and procedures to effectively prevent telephone solicitations in violation
 7   of the regulations prescribed under 47 U.S.C. § 227(c)(5).
 8                                CLASS ALLEGATIONS
 9         16.      Plaintiff brings this action individually and on behalf of all others
10   similarly situated, as a member of the proposed class (hereinafter, “The Class”),
11   defined as follows:
12                All persons within the United States who received any
                  solicitation/telemarketing   telephone   calls    from
13                Defendant to said person’s cellular telephone made
14                through the use of any automatic telephone dialing
                  system or an artificial or prerecorded voice and such
15
                  person had not previously consented to receiving such
16                calls within the four years prior to the filing of this
17
                  Complaint
           17.      Plaintiff represents, and is a member of, The Class, consisting of all
18
     persons within the United States who received any solicitation/telemarketing
19
     telephone calls from Defendant to said person’s cellular telephone made through
20
     the use of any automatic telephone dialing system or an artificial or prerecorded
21
     voice and such person had not previously not provided their cellular telephone
22
     number to Defendant within the four years prior to the filing of this Complaint.
23
           18.      Defendant, its employees and agents are excluded from The Class.
24
     Plaintiff does not know the number of members in The Class, but believes the
25
     Class’s members number in the thousands, if not more. Thus, this matter should
26
     be certified as a Class Action to assist in the expeditious litigation of the matter.
27
           19.      The Class is so numerous that the individual joinder of all of its
28



                                  CLASS ACTION COMPLAINT
                                               -4-
              Case 5:21-cv-04441-NC Document 1 Filed 06/09/21 Page 5 of 8




 1   members is impractical. While the exact number and identities of The Class
 2   members are unknown to Plaintiff at this time and can only be ascertained through
 3   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 4   The Class includes thousands of members.         Plaintiff alleges that The Class
 5   members may be ascertained by the records maintained by Defendant.
 6         20.   Plaintiff and members of The Class were harmed by the acts of
 7   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 8   and The Class members via their cellular telephones thereby causing Plaintiff and
 9   The Class members to incur certain charges or reduced telephone time for which
10   Plaintiff and The Class members had previously paid by having to retrieve or
11   administer messages left by Defendant during those illegal calls, and invading the
12   privacy of said Plaintiff and The Class members.
13         21.   Common questions of fact and law exist as to all members of The
14   Class which predominate over any questions affecting only individual members of
15   The Class. These common legal and factual questions, which do not vary between
16   Class members, and which may be determined without reference to the individual
17   circumstances of any Class members, include, but are not limited to, the following:
18               a.     Whether, within the four years prior to the filing of this
19                      Complaint, Defendant made any telemarketing/solicitation call
20                      (other than a call made for emergency purposes or made with
21                      the prior express consent of the called party) to a Class member
22                      using any automatic telephone dialing system or any artificial
23                      or prerecorded voice to any telephone number assigned to a
24                      cellular telephone service;
25               b.     Whether Plaintiff and The Class members were damaged
26                      thereby, and the extent of damages for such violation; and
27               c.     Whether Defendant should be enjoined from engaging in such
28                      conduct in the future.


                                CLASS ACTION COMPLAINT
                                             -5-
               Case 5:21-cv-04441-NC Document 1 Filed 06/09/21 Page 6 of 8




 1         22.    As a person that received numerous telemarketing/solicitation calls
 2   from Defendant using an automatic telephone dialing system or an artificial or
 3   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 4   claims that are typical of The Class.
 5         23.    Plaintiff will fairly and adequately protect the interests of the members
 6   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 7   class actions.
 8         24.    A class action is superior to other available methods of fair and
 9   efficient adjudication of this controversy, since individual litigation of the claims
10   of all Class members is impracticable. Even if every Class’s member could afford
11   individual litigation, the court system could not. It would be unduly burdensome
12   to the courts in which individual litigation of numerous issues would proceed.
13   Individualized litigation would also present the potential for varying, inconsistent,
14   or contradictory judgments and would magnify the delay and expense to all parties
15   and to the court system resulting from multiple trials of the same complex factual
16   issues. By contrast, the conduct of this action as a class action presents fewer
17   management difficulties, conserves the resources of the parties and of the court
18   system, and protects the rights of each Class member.
19         25.    The prosecution of separate actions by individual Class members
20   would create a risk of adjudications with respect to them that would, as a practical
21   matter, be dispositive of the interests of the other Class members not parties to such
22   adjudications or that would substantially impair or impede the ability of such non-
23   party Class members to protect their interests.
24         26.    Defendant has acted or refused to act in respects generally applicable
25   to The Class, thereby making appropriate final and injunctive relief with regard to
26   the members of the Classes as a whole.
27                           FIRST CAUSE OF ACTION
28          Negligent Violations of the Telephone Consumer Protection Act


                                 CLASS ACTION COMPLAINT
                                              -6-
              Case 5:21-cv-04441-NC Document 1 Filed 06/09/21 Page 7 of 8




 1                                  47 U.S.C. §227(b).
                                  On Behalf of The Class
 2
           27.    Plaintiff repeats and incorporates by reference into this cause of action
 3
     the allegations set forth above at Paragraphs 1-28.
 4
           28.    The foregoing acts and omissions of Defendant constitute a negligent
 5
     violation of the TCPA, including but not limited to each and every one of the above
 6
     cited provisions of 47 U.S.C. § 227(b), and in particular 47 U.S.C. § 227 (b)(1)(A).
 7
           29.    As a result of Defendant’s negligent violation of 47 U.S.C. § 227(b),
 8
     Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 9
     damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
10
           30.    Plaintiff and The Class members are also entitled to and seek
11
     injunctive relief prohibiting such conduct in the future.
12
                         SECOND CAUSE OF ACTION
13    Knowing and/or Willful Violations of the Telephone Consumer Protection
14                                      Act
                                47 U.S.C. §227(b)
15
                              On Behalf of The Class
16         31.    Plaintiff repeats and incorporates by reference into this cause of action
17   the allegations set forth above at Paragraphs 1-28.
18         32.    The foregoing acts and omissions of Defendant constitute a knowing
19   and/or willful violation of the TCPA, including but not limited to each and every
20   one of the above cited provisions of 47 U.S.C. § 227(b), and in particular 47 U.S.C.
21   § 227 (b)(1)(A).
22         33.    As a result of Defendant’s knowing and/or willful violation of 47
23   U.S.C. § 227(b), Plaintiff and The Class members are entitled an award of
24   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
25   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
26         34.    Plaintiff and the Class members are also entitled to and seek injunctive
27   relief prohibiting such conduct in the future.
28   ///


                                 CLASS ACTION COMPLAINT
                                              -7-
               Case 5:21-cv-04441-NC Document 1 Filed 06/09/21 Page 8 of 8




 1                                PRAYER FOR RELIEF
 2   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 3                           FIRST CAUSE OF ACTION
 4          Negligent Violations of the Telephone Consumer Protection Act
                                   47 U.S.C. §227(b)
 5
                 • As a result of Defendant’s negligent violation of 47 U.S.C.
 6
                  §227(b)(1), Plaintiff and The Class members are entitled to and
 7
                  request $500 in statutory damages, for each and every violation,
 8
                  pursuant to 47 U.S.C. 227(b)(3)(B).
 9
                 • Any and all other relief that the Court deems just and proper.
10
                         SECOND CAUSE OF ACTION
11    Knowing and/or Willful Violations of the Telephone Consumer Protection
12                                      Act
                                47 U.S.C. §227(b)
13
                 • As a result of Defendant’s willful and/or knowing violation of 47
14
                  U.S.C. §227(b)(1), Plaintiff and The Class members are entitled to
15
                  and request treble damages, as provided by statute, up to $1,500, for
16
                  each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
17
                  U.S.C. §227(b)(3)(C).
18
                 • Any and all other relief that the Court deems just and proper.
19
                                      JURY DEMAND
20
           35.    Pursuant to the Seventh Amendment to the Constitution of the United
21
     States of America, Plaintiff is entitled to, and demands, a trial by jury.
22
23
24
           Respectfully Submitted this 9th Day of June, 2021.
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
25
26                                     By: /s/ Todd M. Friedman
27                                         Todd M. Friedman
                                           Law Offices of Todd M. Friedman
28
                                           Attorney for Plaintiff


                                 CLASS ACTION COMPLAINT
                                               -8-
